Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 1 of 29



                        EXHIBIT A

                 STATE COURT CASE FILE
                   Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 2 of 29
       NYSCEF                            Document List
       New York County Supreme Court    Index # 950118/2019       Created on:02/17/2020 05:34 PM

Case Caption:   DAVID VAN MANEN v. BOY SCOUTS OF AMERICA et al
Judge Name:
Doc#     Document Type/Information                        Status       Date Received   Filed By
1        SUMMONS + COMPLAINT                              Processed    08/27/2019      Dowd, M.

2        NOTICE OF APPEARANCE (PRE RJI)                   Processed    09/25/2019      Kenny, M.
         Notice of Appearance 9-25-19
3        NOTICE OF APPEARANCE (PRE RJI)                   Processed    10/09/2019      Sweeney, G.

4        STIPULATION - SERVICE                            Processed    11/19/2019      Sweeney, G.

5        ORDER - ADMINISTRATIVE                            Processed   12/11/2019      Court User
         AO #371 Hon. George J. Silver
6        ORDER - AMENDED                                   Processed   12/11/2019      Court User
         Administrative Order # 371 AMENDED Hon. George J.
         Silver
7        NOTICE OF CHANGE OF FIRM NAME OR ADDRESS Processed            01/31/2020      Dowd, M.
         (PRE RJI)

8        ORDER - ADMINISTRATIVE                           Processed    02/04/2020      Court User
         AO #40 Hon. George J. Silver




                                                                                           Page 1 of 1
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                        INDEX NO. 950118/2019
NYSCEF DOC. NO. 1            Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 3 of 29NYSCEF: 08/27/2019
                                                                              RECEIVED



          SUPREME                 COURT             OF THE                  STATE          OF     NEW YORK
         COUNTY                OF        NEW YORK
         ---------                       --------------------------------------------------X                                                             Index        No.

          DAVID             VAN          MANEN,                                                                                                          Date        Purchased:



                                                                                         Plaintiff,                                                      Plaintiff              designates
                                                                                                                                                         NEW YORK
                                                         -against-                                                                                                          as the        place          of trial.
                                                                                                                                                         County


          BOY         SCOUTS              OF AMERICA,                           and                                                                      The basis               of the         venue          is
                                                                                                                                                         Defendants'
          GREATER                 NEW          YORK              COUNCILS,                    BOY        SCOUTS                                                                         place       of
          OF AMERICA,                                                                                                                                    business.


           ---------------------------------------------------------------------X                                                                        SUMMONS


          To    the    above         named          Defendant(s)

                                         YOU        ARE           HEREBY                 SUMMONED                        to answer            the      complaint                 in this        action         and      to


          serve       a copy        of    your      answer,              or,    if the     complaint            is not         served         with       this      summons,                to      serve        a


          notice       of   appearance,               on        the     Plaintiff        s Attorney             within         20      days      after      the      service            of this



          summons,             exclusive            of     the        day      of   service      (or     within          30    days      after       the        service          is complete                  if this


          summons             is not      personally                  delivered          to you        within       the        State     of New            York);           and         in case          of    your


          failure       to appear           or answer,                judgment            will        be taken       against            you     by     default            for     the     relief


          demanded             in the       complaint.


          Dated:        New        York,         New        York
                         August          27,     2019




                                                                                                                         MICHAEL                  G.     DOWD
                                                                                                                                                                     15th
                                                                                                                         600     Third         Avenue,                          FlOOr
                                                                                                                         New        York,        NY        10016

                                                                                                                         (212)         751-1640
                                                            .

                                                                                                                         SWEENEY,                    REICH             &        BOLZ,           LLP
                                                                                                                         By:     Gerard          J. Sweeney,                    Esq.
                                                                                                                         1981       Marcus             Avenue,              Suite        200
                                                                                                                         Lake       Success,             NY        11042

                                                                                                                         (718)         459-9000


                                                                                                                         Attorneys             for     Plaintiff




                                                                                                  1 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                         INDEX NO. 950118/2019
NYSCEF DOC. NO. 1             Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 4 of 29NYSCEF: 08/27/2019
                                                                               RECEIVED




          SUPREME                 COURT             OF THE             STATE            OF NEW                  YORK
         COUNTY                 OF     NEW YORK
         ---------------------------------------------------------------------X
         DAVID               VAN       MANEN,
                                                                                                                                                 Index        No.

                                                                                      Plaintiff,                                                 Date       Filed:




                                                      -against-



         BOY         SCOUTS              OF AMERICA,                        and                                                                 VERIFIED                COMPLAINT
         GREATER                  NEW YORK                    COUNCILS,                   BOY             SCOUTS
         OF AMERICA,




                                                                                      Defendants.
          ____________ ____________________________                                                                       ---X



                          Plaintiff,       DAVID             VAN           MANEN,             by      HIS        attorney,        MICHAEL                G.   DOWD,           complaining


          of   Defendants,              hereby         alleges        the       following:


                                                                           JURISDICTION                          AND         VENUE

                      1.               This      action          is timely        commenced                 pursuant           to the    New         York       State     Child     Victims



                                       Act,     dated         February            14,   2019         and        CPLR         § 214-g.

                                                                                                                                                     Defendants'
                     2.                This      Court        has jurisdiction                pursuant             to CPLR            § 301     as                           principal


                                       place       of business              is in New              York     and      because          much       of the       unlawful        conduct


                                       complained                of herein          occurred              in New       York.


                     3.                Venue         is proper          pursuant             to CPLR             § 503       because      New         York       County        is the


                                       principal            place     of     business         of     Defendants.                 In addition,         many          of the    events



                                       giving        rise     to this        action       occurred              in New        York      County.


                                                            AS      AND         FOR       A FIRST                CAUSE             OF    ACTION


                                                                           (NEGLIGENT                       SUPERVISIO_N)


                        4.             The      Plaintiff,          DAVID             VAN           MANEN              (hereinafter           "PLAINTIFF")                   was   born     on


                                       March          10,     1956.        He     is a resident             of    Beulah,         Colorado.



                                                                                                            1



                                                                                               2 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                           INDEX NO. 950118/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 5 of 29NYSCEF: 08/27/2019
                                                                       RECEIVED



               5.         At     all    times         relevant,            PLAINTIFF                    was      an unemancipated                          minor         who          was        invited


                          to participate                in meetings,                 events,            and     activities              run     and      sponsored              by     Defendants


                          BOY          SCOUTS                 OF AMERICA                         and      GREATER                        NEW YORK                     COUNCILS.


               6.         Upon          information                  and    belief,          at all      times         mentioned                herein,         the     BOY            SCOUTS


                          OF AMERICA                          (hereinafter                 "BSA")             was      and           is a federally           chartered              corporation



                          authorized                  to do     business             in New             York.         Its      principal            headquarters                are      located           in



                          Irving,         Texas,             which         is in Dallas             County.


               7.         Upon          information                  and    belief,          at all      times         mentioned                 herein,        the     GREATER                     NEW

                          YORK            COUNCILS                      of the        Boy        Scouts             of America                 (hereinafter            "GNYC")                     was     and


                          is a domestic                 nonprofit             corporation                 organized                   under      the     laws       of the       state        of New


                          York.         Its    principal             headquarters                are      located              in New           York,       New        York,           which          is in


                          New          York       County.


               8.         Defendant               BSA          and      Defendant               GNYC                will       be referred              to collectively                 as


                          "Defendants."



               9.         Upon          information                  and    belief,          Defendants                    jointly        own       and     operate            scouting


                          programs              which          invite         and     seek       out      the       participation                   of children.              Defendants,


                          through             their     agents          and       officials,            have        control            over     those       activities           involving


                          children.            Defendants                  have       the      power          to appoint,                supervise,             monitor,             restrict,       and


                                                                                                                                      Defendants'
                          fire     each        person          working              with       children             within                                      scouting          programs.


                10.       In     1916,         Congress              granted          BSA        a federal                 charter,           now      codified         as 36 U.S.C.                     Ch.


                          309.         Under          that     Charter,           Congress               granted              BSA        the    exclusive             right      to BSA's



                          name,          emblems,               badges,           and       descriptive                words            and     markings.


                11.       Since         1910,          BSA        has      derived           millions            of        dollars        a year        licensing          the       rights         to its



                          name,          emblems,               scouting            paraphernalia,                     and       BSA-branded                    merchandise                   to



                                                                                                    2



                                                                                       3 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                INDEX NO. 950118/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 6 of 29NYSCEF: 08/27/2019
                                                                       RECEIVED



                         affiliated           scouting              organizations               throughout                   the     United          States              and      abroad               (See         36



                          U.S.C.        §80305).               BSA          has      realized          income               from       these      assets            by         marketing                     them


                          to parents           and      their         children,            including                PLAINTIFF                  and         his      parents.               In        addition


                          to its      exclusive            license,           BSA         enjoys            numerous               taxpayer            subsidies,                   including:                  (1)



                          free     access        to national                forest        lands        (16         U.S.C.          § 539f);          (2)     free         use        of     Defense


                          Department               equipment                  and       facilities           for     BSA          Jamborees                (10      U.S.C.§2554);                             (3)


                          free     ground         and         air    transportation,                   communications,                         emergency,                      and         technical


                          services         from         the     National             Guard            (32      U.S.C.             § 508);      (4)     free         use        of     meeting


                          facilities,         transportation,                     and     support             services            at United           States             military               bases


                          world-wide              (10      U.S.C.             §2606);           (5)        free     firearms,           ammunition,                       repairs,              supplies,


                          and      marksmanship                      training           equipment                  (36      U.S.C.       §40731);                  (6)     free       military


                          surplus        (10      U.S.C.             Ch.     943);        and        (7)     Department                of     Agriculture                      grants           (7 U.S.C.


                          §7630).


                12.       BSA's         marketing               includes             encouraging                    parents          to enroll             their         children               in


                          Defendants'                                                                                                                                             parents'
                                                   scouting                programs             and         activities.            Enrollment                secures                                     and


                          children's           commitment                    to follow               a system              that    encourages                 parents               to entrust                their


                          children's           health          and         safety       to BSA.              This        entrustment             empowers                       BSA             to secure


                                                                                                                   Law,"                                     "Scout"
                          each      child's        oath        to uphold                the   "Scout                              to adopt       the                                identity,                and      to


                          adhere        to a system                 that     requires           children              to engage             in activities                  that       expose                 them


                          to adults         and      others.           This         system           includes             over-night           outings,                  camping                events,             and


                          trips     away         from         parents.          The       system             is reward-based,                    obligating                    the        child         to


                          purchase            emblems,               badges,            and     other             scouting          paraphernalia,                   which                in turn


                          creates       profit       for       the     organization.




                                                                                                  3



                                                                                        4 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                   INDEX NO. 950118/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 7 of 29NYSCEF: 08/27/2019
                                                                       RECEIVED



                13.      BSA            implements                     scouting                 programs             through          local         Boy       Scouts         of       America


                          councils              to which                   it issues            licenses        to the         Boy      Scouts             of America                 name,         emblems,


                         badges,               markings                   and       youth         programs.              BSA         requires              local      councils           and        troops



                          within           a local             council              to strictly            adhere         to BSA's               organizational                   charter           and


                                                               Leadership"
                          "Standards                   of                                       requirements.


                14.       At      all    times          relevant,                 Defendant                GNYC           and        the     Troop            of    which         PLAINTIFF                    was


                          a member                 were             the      agents             of the     BSA         and      were          subject          to BSA's               authority            and


                          control.


                15.       BSA           is one          of     the         largest          nonprofits               in the     United              States,         with     income             exceeding


                          hundreds                of     millions                 per     year.          BSA         is the     largest          youth             organization               in the


                          United           States,                 serving          more          than      2.7      million         youth           members,               ages        ten     to eighteen,


                          with          over      one          million              adult        volunteers.


                16.       Shortly              after         its     inception              in     1910,        Defendant               BSA          became             aware         that      a


                          significant                  number                of    its    adult       Boy         Scout        leaders           ("Scout             Leaders")            were         using


                          their         position              of     trust         and      authority             as Scout           Leaders               to manipulate                 and        sexually


                          abuse          youth           participating                      in Defendant                  BSA's            scouting            programs.


                17.       Since          its     inception,                  BSA          aggressively                 marketed               the     wholesomeness                       and        safety       of


                          its programs                      to the          American                public.           Simultaneously,                       BSA         concealed               from


                          scouts          and          their         parents             BSA's           certain         knowledge                  that      pedophiles               had      been



                          infiltrating                 BSA            in     large        numbers              for    many          years.          BSA        also        misrepresented                    to


                          scouts          and          their         parents             that     scouts          were       safe     in      scouting              programs,            when,            in fact,


                          scouts          were           at an unreasonably                              heightened              risk       of      sexual          abuse        by     adult        Scout


                          Leaders.               BSA               made           said      misrepresentations                       to PLAINTIFF                          and    his     parents.




                                                                                                           4



                                                                                                 5 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                     INDEX NO. 950118/2019
NYSCEF DOC. NO. 1     Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 8 of 29NYSCEF: 08/27/2019
                                                                       RECEIVED



                                                                                                                                                                                                        Flag"
                18.      By       the     early         1920s,       Defendant                BSA              implemented                  what              it called         the        "Red


                          system          to identify              Scout       leaders           whom              Defendant                    BSA           considered                  "ineligible"to


                          hold      positions             as Scout            Leaders.           This            internal           system              eventually                  became          known


                                                                                        Files"
                          as the         "Ineligible             Volunteer                                (hereafter             "I.V.           Files").             Historically,                the     most



                          common               reason        for     a Scout            Leader             to be placed                   in the           I.V.       Files         has     been


                          allegations              of    sexual           abuse        of     minors.             This        subset            of     I.V.         Files      has      been        referred


                                                                                                               Files."
                          to by         Defendants               as the       "Perversion                                     Some              of these             files     can         be viewed             at


                          the                            website:           https://www.crewjanci.com/resources/boy-scout-
                                  following


                          perversion-files/.


                19.       By      1935,         Defendant             BSA          had        already             identified              and         removed                over         one      thousand


                          adult         men       from      their         positions           as Scout                 Leaders            for        sexually               abusing          boys


                          involved             in Defendant                 BSA's             scouting             programs.


               20.        Between               1935      and       the     events          alleged             herein         in    or around                      1966-1969,                Defendant


                          BSA           had     already          identified            thousands                  of     additional                  Scout          Leaders            who         were


                          believed             to have       or were              alleged            to have             sexually           abused                  minor       boys         in Defendant



                          BSA's           scouting          programs.                 Not      all       of these           adults          were           removed                  from        their


                          positions             as Scout            Leaders.           Rather,             at some            point         prior             to    1955,           Defendant              BSA

                                                                                                                          program."
                          implemented                    a secret,          internal          "probation                                              Under            Defendant                 BSA's


                                                   program,"
                          "probation                                       a significant                  number            of      Scout             Leaders               believed            to have



                          sexually             abused        boys          were        allowed             to continue                on        as Scout               Leaders              with        access        to


                          minors.             Neither       scouts           nor      their      parents               were         informed                  if a Scout              Leader            was      on


                          "probation,"
                                                        or that       the     reason           for       the     probationary                        status         was       for     sexually


                          abusing             minors.        This         probationary                    status         evidenced                   the      BSA's            continued                policy         of



                          denying             or otherwise                 covering            up        the     problem             of     sexual                 abuse       within           its ranks         of



                                                                                                     5



                                                                                       6 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                INDEX NO. 950118/2019
NYSCEF DOC. NO. 1    Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 9 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



                         Scout         Leaders.



               21.       Defendant              BSA          went           to significant                   lengths         to keep             the     existence              of their


                                                    File"
                         "Perversion                              system             and      the     problem              of    sexual           abuse          by       Scout       Leaders             a


                         secret        from        scouts         and         the     public.            Local         councils           were          instructed              - and            agreed        -



                         not     to keep           Perversion                 File        materials            at their          offices,          but      rather            to send        everything


                         to BSA             national            and     destroy             any       copies.


               22.       Through             the      Perversion                files,        decades             prior         to the      abuse         of        PLAINTIFF,                    the     BSA


                         possessed             a unique               knowledge                    of both         the     profile          of     Scout            Leaders          who          sexually


                         abuse         scouts          as well          the     methods                these        sexual         abusers              used        to successfully


                                                                                                                                                                              Defendants'
                         infiltrate          scouting.             The        I.V.         files      highlight            the     vulnerabilities                     of


                                                                                                                                             abusers'
                         scouting            programs                 and     activities,                including              sexual                              patterns           for       grooming


                         victims,            and      widely-found                        biographical               and        behavioral               characteristics                     shared           by


                         sexual         abusers          that         had      entered             or were           attempting                  to enter           scouting.              For     a



                         century,            BSA        has       known              of     distinctive             characteristics                     of BSA's               scouting


                         programs              that     render           scouts             particularly               prone         to child            sexual           abuse        by        Scout


                         Leaders.                           -



               23.       By      1935,        BSA           had       accumulated                    approximately                    hundreds                 of     files     on     child


                         molesters             that      had       successfully                     infiltrated            or attempted                  to infiltrate               its


                         programming.                    Between                1935          and        the      events         alleged           herein           in or around                  1966-



                         1969,         Defendant                BSA          received               thousands              of     reports          of    Scout            Leaders            sexually


                         abusing            boys       in their             programs.               These          reports         were           continuous                  in frequency                over


                         time         and     were       spread             throughout                 the     geographic                bounds             of      the       Defendant                BSA's



                         scouting            programs.




                                                                                                     6



                                                                                           7 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                        INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 10 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



               24.    In the         1970s,             BSA           recognized                  the       potential               liabilities             represented                 by     possessing


                      and      maintaining                      the      I.V.      files.         Over           the        course          of     two      years        in the          early          1970s,


                      three         BSA           executives                   reviewed               and        permanently                       destroyed             thousands                 of    I.V.      files.


                      BSA          executives                  kept          no    retention                logs        showing                which         or how              many          of the        files


                      BSA          destroyed.                  BSA           made           no    contemporaneous                                  record         of    its     criteria         in



                      determining                      which           files      to destroy                 and        which             to      save.     Approximately                        6,000           files


                         survived              BSA's           file     purge             and     are       in     BSA's             possession.                  Approximately                         1,900           of


                      those         files        are      now          in the         public          domain.                 The         exact         number           of      sexual          abuse


                      reports            received              by      BSA            is unknown,                      in part        because               of the        mid-1970s                   file      purge.



                      By       2005,           BSA's            secret            cache          of   files         (Perversion                    Files)      on       child          molesters             were            in


                      the      thousands.                  These             reports         demonstrated                          to Defendant                   BSA           that       it had        a


                         continuous                and         systemic             problem                 of     adult       volunteers                   sexually             abusing              boys



                         participating                  in the         Defendant's                    scouting                programs.


                         Defendants'
               25.                                      knowledge                  of the         danger               of    sexual            abuse         of boys             in    scouting


                         included              knowledge                 about            how         child         abusing                Scout          Leaders             accomplished                      their



                         abuse.          Prior         to the         abuse         of      PLAINTIFF                        by      BERNARD                      CHMIELESKI,                            the


                         Defendants                knew             or should               have        known                that         child       molesting                Scout         Leaders


                         groomed               their       victims              to accomplish                      their           abuse          and     understood                   how       such



                         grooming                was       accomplished                         (including                  using          the      scouting            programs               and       activities



                         to win          the     trustof              victims,            spending                time        alone            with       victim,             and      using

                                                                               victims'                                                                        victims'
                         mechanisms                     to lower                                  inhibitions                  and         maintain                                    silence).


                26.      The      I.V.         Files,      created              prior       to the           PLAINTIFF's                           participation                  in    scouting,


                         demonstrate                    that     BSA            had       evidence                (1)       that     scouting               was        continuously                   attracting



                         pedophiles                across             time        and       geography                   and         (2)     of     scouting's                 distinctive



                                                                                                        7



                                                                                           8 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                      INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 11 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED




                         characteristics             that       make         it attractive               to pedophiles,               including:


                         a.            Providing            a sexual           abuser             access         to boys         alone        and      away           from      their


                                       parents        in    secluded            settings            like     camp-outs               and      overnight               hikes;


                         b.            Providing            opportunities                   for     sexual         abusers          to abuse           a scout          by      getting          him


                                       into      situations           where          they         have      to     change          clothing           or     spend        the     night      with



                                       him;


                         c.            Providing            sexual           abusers          an opportunity                  to volunteer                   to spend           time      with


                                       and     have        access          to minor           scouts;


                         d.            Conditioning                 and      educating               boys        to the     concept             of    strict     obedience                to the


                                       Scout        Leader          and      a bonding               mechanism               that        sexual         abusers           utilize;


                         e.            Promoting              the     idea      of    secret         ceremonies,                 rituals,       and         loyalty          oaths,       all of


                                       which        help        facilitate           a sexual            abuser         to keep        his      victims          silent         and



                                       compliant;


                         f.            Conducting                no    criminal             background                  checks        on volunteers;


                         g.            Not     prohibiting              adults         from          sleeping           in tents         with        boys      overnight;


                         h.            Not     prohibiting              adult         leaders          from        spending           time           alone      with         individual



                                       scouts;        and


                         i.            Not     prohibiting              adult         leaders            from      having          contact           with      scouts           outside          of



                                       authorized              scouting          activities.


                         j.            Not       specifically              prohibiting               Scout         Leaders          from        having           scouts          to their


                                       home        to work            on     scout       related           projects         like      merit          badges.


                27.      The    I.V.     Files       further          demonstrate                  that,     for       decades        BSA:



                         k.            Re-admitted                  sexual       abusers            who          had     previously             been         removed             for     child


                                                    "probation,"
                                       abuse                                    thereby            exposing             unsuspecting                  children           to     sexual



                                                                                             8


                                                                                9 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                          INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case   1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 12 of 29NYSCEF: 08/27/2019
                                                                     RECEIVED




                                     abuse;


                         1.          Had      a practice           of     not        reporting                 incidents           of        abuse        to    law     enforcement;


                         m.          Had      a pattern           of     accommodating                            sexual           abusers,             in which             they    would              be


                                     permitted            to resign            from           scouting             and          BSA          would         agree         not     to report             the


                                     abuse       to authorities;


                         n.          Failed       to produce                 its     I.V.      Files          to its      review             board        and      scout-safety


                                     consultants,              who        were             endeavoring                  to develop                  and        implement            meaningful


                                     safeguards             and        barriers             to pedophile                  infiltration;


                         0.          Refused            to fingerprint,                    photograph,                   or perform                 background                 checks           on      its


                                     adult     volunteers,               allowing                  removed               sexual             abusers        using         an alias         to sneak


                                     back      into      scouting             through               another             troop;


                         p.          Refused            to utilize           widely-accepted                           organizational                     best        practices          that         would


                                     establish           reasonable                 barriers             to    intrusion               by    sexual        abusers;


                         q.          Refused            to educate                 local      councils,                staff,      and        troop        leaders         regarding              the


                                     true     risks      posed          by     sexual           abusers                to scouts;             and


                         r.          Refused            to effectively                     monitor             local      councils                and     troops         to ensure          that


                                     appropriate               safeguards                   were         being         used       in the           selection           and     retention               of


                                     adult      scout       leaders.


                28.      Prior   to abuse         alleged         herein              in or around                     1966-1969,                  Defendant              BSA       also         knew


                         or should      have           known       that        its     I.V.        File        system            did        not     function           to prohibit              all


                         known       predators           from        participating                   in       scouting,            was            otherwise            flawed,       and          in



                         many     cases       ineffective              to address                  the        sustained           and         systemic            problem           of     sexual


                         abuse    within         its    programming.




                                                                               10 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                        INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case   1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 13 of 29NYSCEF: 08/27/2019
                                                                     RECEIVED




               29.    Despite                their       knowledge                   of    the      danger               of     sexual        abuse         of boys               in    scouting,                 at no


                      time           prior       to 2010                 when        the    BSA             altered            the     warnings             in its         Scout          Handbook,                      did


                      Defendants                      specifically                  warn         boys            in their         programs                or their          parents,                about         this


                      known              danger,               nor       implement                 reasonable                    and      feasible          child          abuse          prevention



                      policies.               Nor        did       BSA            alert     authorities                   to the       nature         and      scope             of this            known


                      danger.                Instead,            Defendants                     intentionally                   and       actively          concealed                   the     continuous


                      and        systemic                danger              of    sexual          abuse            of        scouts       in their         programming.                            Defendants


                      also           actively            promoted                  and     represented                     to the         public       that     their            scouting                 programs


                      were            safe      and          wholesome,                    and      their          adult         leaders          were       safe         and        trustworthy.


               30.    At       all     times           relevant              to this       Complaint,                      Defendants                invited              and        otherwise


                      encouraged                      the       participation                    of minors,                   including            PLAINTIFF,                        in their             scouting


                      programming                            and      selected             adults           to serve             in leadership                positions.


               31.       BSA          has      known               for      decades             that        scouting             involved            an unreasonably                            high         risk        of


                         sexual          abuse           by      adult          leaders           and        volunteers.                BSA          made       repeated                 false


                         counterfactual                       claims          that        the     number                 of    child       sexual          abusers              in     its programming


                         was         insignificant,                   that        scouts         were            reasonably                safe      from      sexual                abuse           by     adult



                         leaders,            and       that        BSA            is not        a magnet                 for     sexual       abusers,              all     of       which           BSA          made



                         (1)    knowing                  that        the     claims         were            false         or (2)       with        reckless               disregard                 for    the      truth


                         or falsity.             The          PLAINTIFF                     alleges              that         they     trusted        BSA           and          that     they


                         reasonably                   relied         upon          the     BSA's             representations                       that     it presented                  a moral                 and


                         safe        place         for       minors.



                32.      Sometime                    after      PLAINTIFF                       joined            the         scouts       in approximately                            1966,          BERNARD


                         CHMIELESKI                             began             a pattern            of    grooming                  PLAINTIFF                    for      the        purpose              of



                         sexually             abusing                him.         This     grooming                     included            but      was      not         limited             to,


                                                                                                            10


                                                                                           11 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                  INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case   1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 14 of 29NYSCEF: 08/27/2019
                                                                     RECEIVED




                      complimenting                    PLAINTIFF                     and       giving        him       special          attention,          praise,         and


                      privileges.              BERNARD                    CHMIELSKI'S                         grooming            of     PLAINTIFF                   included



                      isolating           PLAINTIFF                    at CHMIELSKI'S                          home,         showing              PLAINTIFF


                      pornographic                   pictures          of     another          boy      from        PLAINTIFF'S                      Boy      Scout         Troop


                      performing                oral      sex     on      CHMIELESKI,                        attempting              to ply         PLAINTIFF                 with



                      alcohol,           and     having           PLAINTIFF                    get      in bed       nude        with      CHMIELESKI                        and      another


                      of    CHMIELESKI's                          victims           from        PLAINTIFF'S                    Boy         Scout         Troop,       all     for    the


                      purpose            of    violating           PLAINTIFF'S                       appropriate             boundaries                 to groom            PLAINTIFF


                      for       sexual        abuse.


               33.    After        PLAINTIFF                    joined        the      scouts,          BERNARD                  CHMIELESKI                       began           sexually


                      abusing            PLAINTIFF.                    Said        abuse       included             improper            physical           contact,          including


                         CHMIELESKI                    fondling              PLAINTIFF'S                      genitals         and       attempting            to force


                         PLAINTIFF                to engage               in oral       intercourse.                Said     abuse         will      be described                 furtherat


                      trial.


               34.       BERNARD                 CHMIELESKI                         sexually            abused         PLAINTIFF                    on     numerous            of


                         occasions            between            1966        and      1969.          This      abuse       occurred            in    BERNARD


                         CHMIELESKI's                       cabin           in upstate          New          York      and       other        places.


                35.      PLAINTIFF                participated                in scouting               from        approximately                   1966      through             1969.


                36.      Upon      information                  and      belief,       PLAINTIFF                    was      taught        and       otherwise              informed          by


                         Defendants             by     word        and        deed      that        he should          obey,         trust,       and      respect      the



                         Defendants             and        BERNARD                   CHMIELESKI.


                37.      Upon      information                  and      belief,       at all        times      mentioned                herein,         Defendants               knewthat


                         minors       sexually             abused           in their       programs             would          suffer         psychological                  and


                         emotional            injuries,          as well           as other          damages.



                                                                                               11



                                                                                   12 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                              INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 15 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



               38.   Upon             information                  and          belief,        at all       times         mentioned                herein,        Defendants                  aided      and


                     abetted               the        concealment                     of    criminal          conduct            by      failing       and     refusing               to report


                     allegations                      of child          sexual             abuse       to appropriate                 New           York      civil         authorities.


               39.   Upon             information                  and          belief,         Defendants                selected           or accepted               BERNARD


                     CHMIELESKI                                 as a SCOUTMASTER/ADULT                                                   LEADER,               or in a similar                    capacity


                     as a Scout                    Leader,             for      the        PLAINTIFF's                    Boy      Scout           Troop,      located            in Brooklyn,


                     New            York.


               40.   Defendants                       authorized                 and        empowered                BERNARD                       CHMIELESKI                         to perform              all


                     duties               of     a Scout          Leader              within         the    Troop          to which            PLAINTIFF                      belonged,



                         including                the     authority               and       power          to do     the        following:             to provide              instruction,


                     counseling,                        moral      guidance,                   and     physical            supervision                of    boys       participating                   in Boy


                                                                                                                                                                              boys'
                         Scout           programs                and         activities;           to enforce             the     rules       governing               the



                     participation;                       and      to undertake                    other      duties.           Defendants                 knew        that      as part         of his


                         duties           as a Scout              Leader,              BERNARD                  CHMIELESKI                           would          be in a position                    of



                         trust,      confidence,                  and          authority             over     the     boys         involved            in    scout          programs,



                         including                PLAINTIFF.


               41.       As       a Scout             Leader,           BERNARD                      CHMIELESKI                          befriended            PLAINTIFF;                       gained


                         the      trust         and      confidence                   of    PLAINTIFF's                    family          as a trusted               authority              figure,


                         mentor            and          leader     of         boys;         and      gained         the    permission                 and     support            of        PLAINTIFF


                         and       his         parents          to spend              substantial            periods            of time            alone     with       PLAINTIFF.                       As         a


                         Scout           Leader,           BERNARD                          CHMIELESKI                      also         gained        the    directive               of


                         PLAINTIFF's                        parents              to minor            PLAINTIFF                    that     he respects                those       in authority


                         with       Defendants.




                                                                                                       12


                                                                                            13 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                         INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 16 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



               42.   Thereafter,                   BERNARD                     CHMIELESKI                          acted        as a Scout             Leader           toward



                     PLAINTIFF,                         supervised                 him        during       scouting             outings          and      activities,           and         exercised



                     authority               in loco          parentis              over        PLAINTIFF                   during           scouting         events.


               43.   There            was         a special          relationship                 between               PLAINTIFF                 and        Defendants                   giving          rise


                     to a duty               by     Defendants                 to protect              PLAINTIFF                      from      harm.


               44.   As          a result         of    BERNARD                      CHMIELESKI's                           authorized                conduct        as a Scout                 Leader,


                     PLAINTIFF                         was       conditioned                  to trust       BERNARD                     CHMIELESKI,                         to comply                   with


                     his         directions,             and       to respect               BERNARD                     CHMIELESKI                        as a person               of     authority,


                         including            in moral             and       ethical           matters.


               45.   Using            the      power,            authority,              and     trust      of     his     positions            vested        in him           by        Defendants,

                                                                              Defendants'
                     and          availing             himself          of                                 representations                    that     the      scout        programs                were


                         a moral           and      safe       place         for     boys,        BERNARD                     CHMIELESKI                        subjected


                         PLAINTIFF                     to various             acts       of     sexual       abuse           while        PLAINTIFF                  was        a minor


                         (hereinafter               "the       sexual          abuse").


               46.       BERNARD                       CHMIELESKI                        would           invite         PLAINTIFF                 to his        home           and        his      cabin


                         in upstate            New           York,       and         give       PLAINTIFF                    rides       in his       vehicle.          By      inviting             the


                         minor        PLAINTIFF                      into      his       residences               and      vehicle           alone,       BERNARD

                                                                                                                                      deep"
                         CHMIELESKI                          was     in violation                 of     BSA's           "two                     rule,      which           requires              that        at



                         least     two       adults          be present               at all      times           during        all    scouting           events         and        all     other



                         activities           related          to the         scouting            programs.


               47.       The      methods               used       by    BERNARD                       CHMIELESKI                        to accomplish                   his     sexual            abuse


                         of PLAINTIFF                        were       substantially                  similar           to methods              known           to Defendants                      to


                         have       been          used       previously               by       numerous              other       adult        leaders         to accomplish                     sexual


                         abuse        of     other         minors.           These            methods             were       known            to the      Defendants                 at least             31



                                                                                                   13


                                                                                      14 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                          INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case   1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 17 of 29NYSCEF: 08/27/2019
                                                                     RECEIVED



                     YEARS             prior         to the       sexual           abuse          of     PLAINTIFF.


               48.   On information                      and     belief,          the       grooming             behavior                  and     boundary               violations


                     BERNARD                      CHMIELESKI                        employed,                  including              but        not    limited           to the        conduct


                     described             in Paragraphs                   43      and       44,        were     carried             out     in open           and        observable               ways.


                                                                                                                                                 Defendants'
               49.   On information                      and     belief,          other       adult           leaders        within                                         organizations


                     were          aware       of    BERNARD                      CHMIELESKI's                           behaviors                  described              in Paragraphs                   43


                     through           45,     and        knew        or    should           have            known        that        BERNARD                     CHMIELESKI


                     posed           a danger            of    sexual           abuse       to minor             scouts,           including               Plaintiff.


               50.   Defendants                knew           or should            have           known          the     danger             that       sexual        abusers            presented


                     to scouts             long      before          PLAINTIFF                     was         abused         by      BERNARD                      CHMIELESKI.


                     Despite           this       knowledge,                Defendants                   ignored          the        danger            and    permitted                BERNARD


                     CHMIELESKI                          and     other          sexual        abusers            in     scouting             to prey          upon         minor          scouts,



                     including             PLAINTIFF,                      by     failing          to warn            them       of the            danger         and      failing          to


                         implement            reasonable                policies            to prevent             and       identify              child      sexual         abuse          in



                         scouting        programs.


               51.   Upon           information                and      belief,         Defendants                 had       a duty          to protect              PLAINTIFF                     as a


                         minor       scout        from        BERNARD                      CHMIELESKI's                          criminal               sexual          acts.



               52.   Upon           information                and      belief,         Defendants                 failed        to adequately                    and       completely


                         supervise       BERNARD                  CHMIELESKI                           and     as a result           of this        failure       and      negligence,


                         proximately           caused          PLAINTIFF                   to be sexually               abused             by BERNARD                     CHMIELESKI.


               53.        The      aforementioned                    occurrences                   of    sexual         abuse          were            caused        by     the        negligence,


                         carelessness,              recklessness,                 and       the     willful,           wanton,              reckless          and       grossly           negligent


                         conduct       of Defendants                     and       their      agents,           servants,             and/or            employees,                in     failing      to



                     properly            and        adequately              supervise              the        conduct           of    BERNARD                      CHMIELESKI                        as it



                                                                                              14



                                                                                  15 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 18 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



                      related             to PLAINTIFF.


               54.    By         reason          of the            foregoing,              PLAINTIFF                    sustained             physical              and      psychological



                      injuries,                including                but    not      limited          to,    severe          emotional               distress,           confusion,


                      humiliation,                     fright,           anxiety,           a severe            shock       to HIS            nervous           system,             and      has     been


                      caused              to     suffer          physical             pain       and      mental         anguish,             emotional               and       psychological


                      damages                   as a result              thereof,            and,       upon       information                  and      belief,          some       or all        of these


                      injuries             are        of     a permanent                  and       lasing        nature;         and       that        PLAINTIFF                   as a result            has


                      become               and         will        continue            to be obligated                   to expend               sums          of    money           for     medical


                      expenses                  for        treatment            of     said      maladies.


               55.    That         by      reason             of    the       foregoing,                Defendants              are      also      liable           to PLAINTIFF                    for


                      punitive                 and         exemplary              damages.


               56.    It is hereby                    alleged            pursuant              to CPLR            1603       that       the      foregoing                cause      of    action          is


                      exempt               from            the     operation              of    CPLR            1601       by    reason            of    one        or more         of     the


                      exemptions                      provided                in CPLR               1602,       including             but       not     limited           to,      CPLR          1602(7)


                         and       1602(11).



                57.      That       the        amount              of    damages               sought          exceeds          the jurisdictional                        limits      of     all   lower



                         courts,        which              would         otherwise             have jurisdiction.


                                          AS AND                    FOR          A SECOND                       CAUSE               OF      ACTION


                                                           (NEGLIGENT                           FAILURE                  TO WARN1

                58.      PLAINTIFF                         repeats,           reiterates,           and        realleges         each         and       every         allegation             contained


                         in the      above             paragraphs                    of this        Complaint,              with        the      same        force         and      effect         as if



                         fully      set forth               at length            herein.


                59.      Upon        information                        and     belief,         prior        to and        at all     times           herein         mentioned,


                         Defendants                   and        their        agents,          servants,          and       employees,                  knew         or should             have



                                                                                                        15



                                                                                          16 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                     INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 19 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED



                                                                                                                                              Defendants'
                      known               that     BERNARD                             CHMIELESKI                         violated                                         relevant              rules,


                      regulations                  and            protocols                prohibiting                adult      leaders            like      BERNARD


                      CHMIELESKI                                  from         sexually              abusing           and      otherwise                 harming          minor            scouts,



                      including                  PLAINTIFF.


               60.    The        Defendants                        and        their        agents,           servants,          and          employees              were         negligent,


                      careless             and         reckless                and         acted         willfully,           wantonly              and       were        grossly           negligent                in



                      failing             to warn              PLAINTIFF                          that     the      failure       of    BERNARD                      CHMIELESKI                           to


                                             Defendants'
                      abide          by                                         rules,         regulations                and     protocols                 regarding            prohibitions                   on


                      employees                    being               alone          with        minor          scouts        put      PLAINTIFF                    at risk         for     being


                         sexually           abused                 by     BERNARD                         CHMIELESKI.


               61.    By        reason            of the               foregoing,              PLAINTIFF                      sustained             physical             and     psychological



                         injuries,          including                    but     not         limited          to,     severe         emotional               distress,          confusion,


                         humiliation,                   fright,           anxiety,                a severe            shock       to HIS            nervous          system,           and         has      been



                         caused           to suffer                physical                pain      and       mental          anguish,             emotional              and       psychological



                         damages             as a result                   thereof,               and,      upon        information                 and       belief,          some        or all         of these



                         injuries          are         of    a permanent                       and        lasing       nature;          and        that      PLAINTIFF                     as a result            has


                         become             and         will           continue              to be obligated                   to expend               sums         of    money            for      medical


                         expenses                for        treatment                 of     said        maladies.


                62.      That        by    reason                 of    the     foregoing,                 Defendants                  are    also         liable       to PLAINTIFF                      for


                         punitive           and         exemplary                      damages.


                63.      It is hereby                  alleged             pursuant                 to CPLR             1603         that     the     foregoing                cause        of     action         is


                         exempt            from             the        operation              of     CPLR             1601      by     reason             of one         or more           of     the


                         exemptions                    provided                 in CPLR                  1602,        including              but     not      limited          to,    CPLR              1602(7)


                         and     1602(11).


                                                                                                            16


                                                                                              17 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                    INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case    1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 20 of 29NYSCEF: 08/27/2019
                                                                      RECEIVED




                64.   That        the     amount            of     damages            sought             exceeds          the    jurisdictional               limits         of      all lower



                      courts,           which         would         otherwise                have        jurisdiction.


                                          AS AND                  FOR A THIRD                         CAUSE               OF       ACTION


            (NEGLI


                65.   PLAINTIFF                     repeats,            reiterates,          and         realleges          each       and        every      allegation              contained


                         in the       above         paragraphs               of this         Complaint,               with       the      same       force       and        effect         as if



                         fully       set forth        at length            herein.


                66.       The        Defendants              assumed              a duty         to protect           the       safety       and      welfare          of    PLAINTIFF


                         as more          fully       set forth           above,          when           PLAINTIFF                 participated              in their         scouting


                         programs.            This         duty     imposed               upon        said      Defendants,                 the     duty     to provide               a



                         reasonably               safe     and      secure         environment                  for      PLAINTIFF                   while       HE was


                         participating               in    scouting             programs.


                                                                                             Defendants'
                67.      When         PLAINTIFF                    was      in    said                                   care,       said     Defendants               failed         to


                         exercise         the       degree         of    care      that      a reasonably                 prudent           parent         would        have         exercised



                         under        similar         circumstances.


                68.      Defendants                and     their        agents        and       employees                were        negligent,            careless          and       reckless



                         and     acted        willfully,           wantonly               and     were         grossly          negligent            in failing         to provide                 a


                         safe     and      secure          environment                 for      PLAINTIFF                    while        HE participated                    as a minor                in



                         scouting          programs                and     as such           were         sexually           abused          by     BERNARD


                         CHMIELESKI.


                69.      By      reason        of the        foregoing,               PLAINTIFF                   sustained              physical          and     psychological



                         injuries,        including               but     not     limited          to,     paruresis,            severe       emotional             distress,


                         confusion,               humiliation,              fright,        anxiety,           a severe           shock        to HIS          nervous             system,          and


                         has     been      caused           to suffer            physical            pain      and       mental          anguish,          emotional               and



                                                                                                17


                                                                                  18 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case                1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 21 of 29NYSCEF: 08/27/2019
                                                                                  RECEIVED




                                   psychological                 damages              as a result        thereof,           and,        upon         information                and        belief,         some


                                   or all     of these           injuries        are     of    a permanent                 and      lasing          nature;         and       that     PLAINTIFF


                                   as a result            has    become           and     will      continue              to be obligated                  to expend                 sums      of money


                                   for    medical           expenses            for    treatment             of    said     maladies.


                       70.         That       by     reason        of    the    foregoing,            Defendants                  are    also        liable      to PLAINTIFF                        for


                                   punitive          and        exemplary             damages.


                       71.         It is hereby             alleged          pursuant          to CPLR              1603         that    the       foregoing            cause         of     action          is


                                   exempt           from        the     operation         of     CPLR             1601      by     reason           of    one       or more           of the


                                   exemptions                provided           in CPLR            1602,          including             but     not       limited         to,      CPLR         1602(7)


                                   and       1602(11).


                       72.         That       the     amount            of   damages           sought         exceeds              the jurisdictional                     limits       of    all     lower



                                   courts,          which        would         otherwise           have       jurisdiction.



                  WHEREFORE,                        the     Plaintiff          demands           judgment                against        the        Defendants,                together          with



         compensatory             and    punitive           damages,            and     the      interest,         costs      and        disbursements                    pursuant             to the



         causes   of     action     herein.


         Dated:    New        York,       New         York

                  August          27,     2019




                                                                                                                   MICHAEL                    G.    DOWD
                                                                                                                   Attorney             for    Plaintiff
                                                                                                                                                               15th
                                                                                                                   600      Third        Avenue,                       FlOOr
                                                                                                                  New         York,           NY         10016

                                                                                                                   (212)         751-1640


                                                                                                                   SWEENEY,                    REICH             &     BOLZ,             LLP
                                                                                                                   By:      Gerard            J. Sweeney,               Esq.
                                                                                                                   1981       Marcus               Avenue,            Suite        200
                                                                                                                   Lake       Success,              NY         11042

                                                                                                                   (718)         459-9000


                                                                                                                   Attorneys             for       Plaintiff


                                                                                                       18


                                                                                          19 of 20
FILED: NEW YORK COUNTY CLERK 08/27/2019 04:04 PM                                                                                                                                             INDEX NO. 950118/2019
NYSCEF DOC. NO. 1 Case                       1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 22 of 29NYSCEF: 08/27/2019
                                                                                         RECEIVED




                                                                             VERIFICATION                               BY ATTORNEY


                            MICHAEL                  G.    DOWD,                   an attorney             being        duly       admitted             before           the    courts            of the      State    of


         New         York,          hereby           affirms           the    following              under           penalties           of perjury:



                            That     he is an attorney                       for     the     Plaintiff          in the        above-entitled                    action         with       offices           located       at



         600      Third            Ave,      New          York,         New          York;         that      he has        read       the     foregoing             VERIFIED                      COMPLAINT


         and      knows             the     contents           thereof;             that     the    same            is true    to his        knowledge,                  except          as to the           matters


         stated        to be alleged                  upon        information                 and         belief,       and      that       as to those           matters             he believes              them       to


         be true.


                            That      the     reason           why       this       verification               is made           by     deponent            instead            of     Plaintiff         is because


         Plaintiff           is not         within         the     County             of New          York           where        deponent                has    his     office.         Deponent               further



         says        that     the     grounds             of     his    belief         as to all          matters          in the        VERIFIED                  COMPLAINT                          not     stated        to



         be upon             his     knowledge                 are     based          upon         conversations                  with       the    Plaintiff            and        other         writings


         relevant            to this         action.


          Dated:            New           York,      New          York
                             August          27,      2019




                                                                                                                               MICH                EL     G.     DOWD
                                                                                                                               Attorney             for     Plaintiff
                                                                                                                                                                           15th
                                                                                                                               600       Third          Avenue,                       FlOOr

                                                                                                                               New          York,         NY       10016

                                                                                                                               (212)         751-1640




                                                                                                                      19


                                                                                                          20 of 20
FILED: NEW YORK COUNTY CLERK 11/19/2019 08:34 PM                                                                                                                                  INDEX NO. 950118/2019
NYSCEF DOC. NO. 4            Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                                 23 of 29 NYSCEF: 11/19/2019




             SUPREME                  COURT            OF THE        STATE          OF     NEW YORK
             COUNTY                OF    NEW YORK

             DAVID              VAN      MANEN,
                                                                                                                                       Index         No.:      950118/2019
                                         Plaintiff,


                            -against-
                                                                                                                                       STIPULATION                        OF SERVICE
                                                                                                                                       AND          EXTENSION                     OF TIME
             BOY       SCOUTS               OF AMERICA,                  and
             GREATER               NEW YORK                    COUNCILS,
             BOY       SCOUTS               OF AMERICA,


                                         Defendants.
             ______________.---                          _________________..-------                              -X


                           IT     IS HEREBY                STIPULATED                   AND         AGREED,                by and        between             attorneys      for       Plaintiff


            DAVID               VAN      MANEN,            and attomeys           for     Defendants            BOY        SCOUTS              OF AMERICA                       and


             GREATER               NEW YORK                 COUNCILS,               BOY        SCOUTS                OF AMERICA                     ("BSA       Defendants")                that


            MICHAEL                L. KENNY,              JR. ESQ.,         of WIGGIN            & DANA                LLP     hereby         aclmowledges                and accepts


            service        of the Summons,                Complaint          and Electronic             Filing        Notice        on behalf         of the BSA           Defendants


            in this     action        and consents          to the jurisdiction              of this      Court;


                           IT    IS FURTHER                    STIPULATED                  AND         AGREED,                 by and       between           counsel       for       the


            respective           parties,       that     BSA     Defendants          shall     waive          any affirmative               defenses          related      to


            jurisdiction           based      on service;


                           IT    IS FURTHER                 STIPULATED                    AND          AGREED,               that    those         parties      agree      that       the time


            for     the BSA           Defendants          to answer         or otherwise            move         against       the Complaint                 shall      be extended


            sixty     (60)       days    from      the    date    of this      Stipulation          and       that    if more       time      is needed          that     the


            Defendants            will      so inform       Plaintiff          no later      than      five     (5) days        before        the    60 day period                is up;


                           IT    IS FURTHER                 STIPULATED                    AND        AGREED,                 that    at the        time      BSA        Defendants


            answer         or otherwise           move         against      the Complaint,              BSA          Defendants            shall     provide         to Plaintiff's




                                                                                          Page      1 of 2




                                                                                              1 of 2
FILED: NEW YORK COUNTY CLERK 11/19/2019 08:34 PM                                                                                                                                    INDEX NO. 950118/2019
NYSCEF DOC. NO. 4         Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                              24 of 29 NYSCEF: 11/19/2019




             counsel         copies       of the           perversion        files     and/or          any registration                 records        in their     posses       'on


             pertaining          to the perpetrator                  identified        in the above              captioned              action;


                          IT     IS FURTHER                        STIPULATED                   AND        AGREED,                  by and between                 counsel       for the

                                                            counsels'
             respective          parties,          that                      signatures          on this         Stipulation            via    facsimile          or email,      and in


             counterpart,             shall     be deemed             good       and      sufficient       for     all purposes.               This     Stipulation           may      be


             electronically             filed       with     the Clerk           of the     Court       without       further           notice.




             Dated:                                   2019




             MICH                      . D      WD,         ESQ.                                           MICHAEL                 L.                  Y, JR. ESQ.
             600     Third      Avenue,             15th     Floor                                         WIGGIN            & DANA               LLP
             New      York,          New York              10016                                           437     Madison              Avenue,         35th      Floor,
             (212)     751-1640                                                                            New       York,         NY         10022

                                                                                                           (212)      551-2628


             GERARD              J. SWEENEY,                   ESQ.                                       Attorneys          for        Defendants          Boy      Scouts      of America,
             SWEENEY,                 REICH           & BOLZ,              LLP                             and     Greater          New         York     Councils,         Boy      Scouts   of
             1981     Marcus           Avenue,             Suite     200                                  America
            Lake      Success,          New         York       11042

             (718)     459-9000


            Attorneys          for     Plaintiff




                                                                                              Page       2 of 2




                                                                                                  2 of 2
FILED: NEW YORK COUNTY CLERK 12/11/2019 01:32 PM                                                           INDEX NO. 950118/2019
NYSCEF DOC. NO. 5               Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                                    25 of 29 NYSCEF: 12/11/2019

                                                             STATE OF NEW YORK
                                                          UNIFIED COURT SYSTEM
                                                             111 CENTRESTREET
                                                            NEW YORK, N.Y. 10013
                                                               (646) 3864200




   IAWRENCE K. MARKS                                                                                       GEORGE J. SITVER
   Chief Administrative Judge                                                                              Deputy Chief Administrative Judge
                                                                                                           New York City Courts




                    By the authority vested in me as Deputy Chief Administrative Judge of the courts within
               New York City, and as the coordinating judge of all cases filed under the Child Victims Actr (the
               "CVA") within that jurisdiction, I hereby order as follows:

                     l.    This Order applies to all cases filed or hereafter filed in the Supreme Courts in and for the
                           counties of Bronx, Kings, New York, Queens, and Richmond pursuant to the CVA,
                           including any such matters filed before the one-year window commenced on August 14,
                           2019, and which were then stayed pending the opening of the window on August 14,2019.


                     2.    While a steering committee negotiates a Case Management Order to address the efficient
                           prosecution and defense of cases filed under the CVA, all Preliminary Conferences
                           currently scheduled or requested as of the effective date of this Order, and any requests for
                           Preliminary Conferences made after the effective date of this Order are adjoumed to a
                           control date of January 31,2020.2

                     3.    The time to respond to any discovery demands served by the parties as of the effective date
                           of this Order is adjourned without a date. No demands for discovery shall be served by
                           any party until further Order of this Court.


                     4.    Plaintiffs' time to respond to stipulations and orders that consent to or direct the production
                           of identifuing information, consisting of aplaintifls name (including maiden name, if any),
                           date of birth, social security number, parents and/or guardian's names, current address, and
                           address at the time of the alleged abuse, for plaintiffs proceeding under pseudonyms is
                           extended to December 20,2019. Plaintiffs shall provide such identifying information to
                           defense counsel in a manner other than disclosure in a public filing on NYSCEF and as


               t L. 2ol9 c.l    l.
               2   parties may make an application to extend this, and other deadlines, as necessary.




                                                                   1 of 2
FILED: NEW YORK COUNTY CLERK 12/11/2019 01:32 PM                                                     INDEX NO. 950118/2019
NYSCEF DOC. NO. 5    Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                         26 of 29 NYSCEF: 12/11/2019



                  agreed to by the parties. Nothing in this Order prevents plaintiffs from voluntarily
                  providing such identifuing information at any time.

             5.   All       in opposition to any Order to Show Cause or Notice of Motion, including
                        papers
                  motions to dismiss under CPLR 53211 or $3212, but excluding motions to proceed
                  anonymously or by pseudonym, are adjoumed until Tuesday, January 31, 2020. Should
                  the motion(s) not be resolved and withdrawn by the parties as ofthat date, the Court will
                  set any additional due dates as necessary. No motions, other than motions to proceed
                  anonymously or by pseudonym, shall be filed prior to January 3 1, 2020 without permission
                  olthe Court. As such, no motions to dismiss under CPLR $3211 or $3212 shall be filed
                  prior to January 31,2020.

             6.   The time to answer, move against, or otherwise respond to any complaint that has been
                  served as of the eflective date of this Order is extended until further Order of the Court.
                  This Order supersedes any due dates for answers or motions previously stipulated to by the
                  parties and/or ordered by this Court.


             7.   The time to answer, move against, or otherwise respond to any complaint that is served
                  after the effective date of this Order, but prior to January 31,2020, shall be extended until
                  a date stipulated      to by the parties or as directed by further Order ofthe Court.

                  Notwithstanding any stipulation or Court Order to the contrary, no motion to sever shall be
                  filed prior to January 31, 2020. Consistent with the CPLR, motions to sever may be filed
                  after January 31,2020.


             9.   Counsel shall make a good faith effort to resolve any motions to dismiss or motions to
                  sever prior to filing such motions.




          Dated: December        1   1, 2019




                                                                        New York City Courts




                                                             2 of 2
FILED: NEW YORK COUNTY CLERK 12/11/2019 04:26 PM                                                           INDEX NO. 950118/2019
NYSCEF DOC. NO. 6               Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                                    27 of 29 NYSCEF: 12/11/2019

                                                             STATE OF NEW YORK
                                                          UNIFIED COURT SYSTEM
                                                              1I1   CENTRE STREET
                                                            NEW YORK N.Y. 100'13
                                                               (646) 3864200




   LAWRENCE K. MARKS                                                                                       GEORGE J. SILVER
   Chief Administrative Judge                                                                              Deputy Chief Admininrative   I   udqe
                                                                                                           New York City Courts




                                               ADMINISTRATIYE ORDER #371
                                                       AMENDED

                     By the authority vested in me as Deputy Chief Administrative Judge of the courts within
               New York City, and as the coordinating judge of all cases filed under the Child Victims Actr (the
               "CVA') within that jurisdiction, I hereby order as follows:

                     1.    This Order applies to all cases filed or hereafter filed in the Supreme Courts in and for the
                           counties of Bronx, Kings, New York, Queens, and Richmond pursuant to the CVA,
                           including any such matters filed before the one-year window commenced on August 14,
                           2019, and which were then stayed pending the opening of the window on August 14, 2019.


                     2.    While a steering committee negotiates a Case Management Order to address the efficient
                           prosecution and defense of cases fi1ed under the CVA, all Preliminary Conferences
                           cunently scheduled or requested as ofthe ellective date ofthis Order, and any requests for
                           Preliminary Conferences made after the effective date of this Order are adjourned to a
                           control date of January 31,2020.2

                     3.    The time to respond to any discovery demands served by the parties as ofthe effective date
                           of this Order is adjourned without a date. No demands for discovery shall be served by
                           any party until further Order of this Court.


                     4.    Plaintiffs' time to respond to stipulations and orders that consent to or direct the production
                           of identifuing information, consisting of a plaintifls name (including maiden name, if any),
                           date ofbirth, social secudty number, parents and/or guardian's names, current address, and
                           address at the time of the alleged abuse, for plaintiffs proceeding under pseudonyms is
                           extended to December 20,2019. Plaintiffs shall provide such identifying intbrmation to


               I L. 2019 c-l    I   .


               2
                   Parties may make an application to extend this, and other deadlines, as necessary.




                                                                     1 of 2
FILED: NEW YORK COUNTY CLERK 12/11/2019 04:26 PM                                                INDEX NO. 950118/2019
NYSCEF DOC. NO. 6    Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 Page 28 of 29 NYSCEF: 12/11/2019
                                                                       RECEIVED




                 defense counselin a manner other than disclosure in a public fi1ing on NYSCEF and as
                 agreed to by the parties. Nothing in this Order prevents plaintiffs from voluntarily
                 providing such identifying information at any time.

            5. All   papers in opposition to any Order to Show Cause or Notice     of Motion, including
                 motions to dismiss under CPLR $3211 or $3212, but excluding motions to proceed
                 anonymously or by pseudonym, are adjoumed until January 31, 2020. Should the
                 motion(s) not be resolved and withdrawn by the parties as ofthat date, the Court will set
                 any additional due dates as necessary. No motions, other than motions to proceed
                 anonymously or by pseudonym, shall be filed prior to January 3 1, 2020 without permission
                 of the Courl. As such, no motions to dismiss under CPLR $321 1 or $3212 shall be filed
                 prior to January   31   ,2020.

            6.   The time to answer, move against, or otherwise respond to any complaint that has been
                 served as of the effective date of this Order is extended until further Order of the Courl.
                 This order supersedes any due dates for answers or motions previously stipulated to by the
                 parties and/or ordered by this Court.


            7.   The time to answer, move against, or otherwise respond to any complaint that is served
                 after the elfective date of this order, but prior to January 31, 2020, shall be extended until
                 a date stipulated to by the parlies or as directed by further Order of the Court.


            8.   Notwithstanding any stipulation or court order to the contraly, no motion to sever shall be
                 filed prior to January 31,2020. Consistent with the CPLR, motions to sever may be filed
                 after January 31,2020.


            9.   Counsel shall make a good faith effort to resolve any motions to dismiss or motions to
                 sever prior to filing such motions.




         Dated: December 11, 2019




                                                                    Hon        J. Silver
                                                              Deputy    f Admi nistrative Judge
                                                                   New York City Courts




                                                         2 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 10:21 AM                                                    INDEX NO. 950118/2019
NYSCEF DOC. NO. 8              Case 1:20-cv-01514 Document 1-1 Filed 02/20/20 PageRECEIVED
                                                                                    29 of 29 NYSCEF: 02/04/2020
                N

                                                         STATE OF NEW YORK
                                                      UNIFIED COURT SYSTEM
                                                          111 CENTRE STREET
                                                         NEW YORK N.Y. 10013
                                                            (646) 3864200




   LAWRENCE K. MARKS                                                                                GEORGE J. SILVER
   Chief Admininrative Judqe                                                                        Depu, chief Adminirtrative I udge
                                                                                                    N€w   Yo*   City Courts




                                                ADMINISTRATIVE ORDER #40


                    By the authority vested in me as Deputy Chief Administrative Judge of the courts within
              New York City, and as the coordinating judge of all cases filed under the Child Victims Act (the
              "CVA') within that jurisdiction, I hereby order as follows:


                    L    Following consultation with a steering committee that continues to negotiate a Case
                         Management Order to address the efficient prosecution and defense oi cases filed under
                         the CVA, the adjoumment of all CVA matters is extended to a control date of Tuesday,
                         February 11,2020.

                    2.    Administrative Order #371 remains in effect until February 11,2020.

                    3.    The steering committee will assemble for a meeting on February 11,2020 at 2:00 PM.




              Dated: February 4, 2020




                                                                       Hon.    org J. Silver
                                                                Deputy Chief Administrative Judge
                                                                     New York City Courts




                                                               1 of 1
